[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Arnaldo E. Granados, Esq., Defense Counsel, for Petitioner
Jonathan Benedict, Esq., Ass't. State's Atty. for the State
BY THE DIVISION
The petitioner, who was 44 years old at the time of sentencing, was convicted following a jury trial of the crimes of attempted robbery in the first degree in violation of General Statutes 53a-49; 53a-134 (a)(3) and carrying a dangerous weapon in violation of General Statutes 53-206 (a). He was sentenced to a maximum term of confinement of 20 years on the first charge and 3 years on the second charge, to run concurrently for a total effective sentence of 20 years to serve. The petitioner has a lengthy and serious criminal record including crimes of violence.
The above crimes occurred on June 11, 1989, when the petitioner entered a McDonald's restaurant in Fairfield and attempted to rob a cashier therein at knife-point. He was arrested shortly thereafter while sitting in a motor vehicle in the restaurant parking lot. A 9" knife was found under the seat in which the petitioner was sitting.
At time of sentencing, as well as at the hearing on this application, the petitioner denied committing these crimes. The trial court, at sentencing, noted the petitioner's lengthy criminal record including three prior convictions for violent crimes and the "tremendous fear" experience by the 16 year old cashier and probably by restaurant patrons as well. The court stated that the petitioner should not be treated leniently in view of his past record and the type of crime involved.
The sentences imposed by the court are neither inappropriate nor disproportionate considering the severity of CT Page 10070 the crimes, the need for deterrence and the public's need for protection from the petitioner.
The sentences are affirmed.
Barry, J.
Purtill, J.
Klaczak, J.
Barry, J., Purtill, J. and Klaczak, J. participated in this decision.